Judgment unanimously modified on the law and facts by reducing the amount of the award to $16,900 and as modified affirmed, without costs of this appeal to either party. Certain findings of fact disapproved and reversed and new findings made. Memorandum: There was no substantial evidence to support the determination of the Trial Judge that the value of the property after taking was $18,000. (Appeal from judgment of Court of Claims for claimant for permanent appropriation of realty.) Present — Williams, P. J., Goldman, Henry and Noonan, JJ.